Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the AFCP 2.0 request filed 5/21/2021.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Kunzendorf on 5/26/2021.

The application has been amended as follows: 
IN THE CLAIMS:
13. The assembly according to claim 1, wherein the phase- change material is located and configured to absorb the heat from the electronic module and dissipate the heat to the heat exchanger.  
15. The assembly according to claim 1, wherein [[a]] the phase-change material is a first phase change material, and a second phase material is integrated into the substrate.  
16. The assembly according to claim 15, further comprising a cold plate provided between the substrate and the heat exchanger, and a third phase-change material is integrated into the cold plate.  
 the phase-change material is a first phase change material, and a second phase material is integrated into the cold plate.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741